DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	In the interests of compact and timely prosecution, it is noted that as of the Filing Receipt dated March 2, 2021, there is no Power of Attorney designated for the current application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first blade-bearing ring is configured as an inner blade-bearing ring and the second blade-bearing ring is configured as an outer blade-bearing ring as claimed in claim 18, the first hub-extension component and the second hub-extension component of claim 26, and the ribs of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 23-25, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pescarmona (US 2014/0084592).
Regarding claim 16, Pescarmona teaches a wind turbine (abstract) comprising: 
a rotor hub (5, 11); 
a blade bearing (42)
a rotor blade (4) that is connected directly or indirectly to the blade bearing (Figs 1 and 4); and 
a conical rotor-hub extension (41) disposed between the rotor hub and the blade bearing (Fig 4), wherein the conical rotor-hub extension has a first diameter (Fig 4, diameter of top part of 41) on a first side (Fig 4, side of 41 toward 36) directed toward the blade bearing and a second diameter (Fig 4, diameter of top part of 41) on a second side (Fig 4, side of 41 toward 25) directed toward the rotor hub, wherein the first diameter is greater than the second diameter (Fig 4).
Regarding claim 17, Pescarmona teaches the blade bearing comprises a first blade-bearing ring (see annotated Fig 4 below) and a second blade-bearing ring (see annotated Fig 4 below), wherein the first blade-bearing ring is connected to the conical rotor-hub extension in a in a form configured as part of the conical rotor-hub extension (Fig 4).

    PNG
    media_image1.png
    334
    753
    media_image1.png
    Greyscale


Regarding claim 19, Pescarmona teaches the first blade-bearing ring is configured as an outer blade-bearing ring (see annotated Fig 4 above) and the second blade-bearing ring is configured as an inner blade-bearing ring (see annotated Fig 4 above).
Regarding claim 20, Pescarmona teaches the second blade-bearing ring is connected to the rotor blade directly (Fig 4).
Regarding claim 23, Pescarmona teaches the conical rotor-hub extension is a separate component from the rotor hub (Fig 4, can see that 41 is separate component that is bolted to the hub).
Regarding claim 24, Pescarmona teaches the conical rotor-hub extension is disposed immovably on the rotor hub, in either a form-fitting manner or a form- and force-fitting manner (Fig 4).
Regarding claim 25, Pescarmona teaches a pitch drive (45) disposed within the conical rotor-hub extension (fig 4).
Regarding claim 29, Pescarmona teaches the conical rotor-hub extension comprises a through-passage opening (Fig 4, the bolt holes in 42) for through-passage of a fastening element (Fig 4, the bolt fastening the bearing to 41) for fastening the rotor blade on the blade bearing.
Regarding claim 31, Pescarmona teaches a method of operating the wind turbine of claim 16, the method comprising: 
moving the rotor blade relative to the rotor hub and the conical rotor-hub extension ([0022]); and 
maintaining the rotor hub and the conical rotor-hub extension in a fixed state relative to one another ([0022], Fig 4 shows the hub and extension bolted together and the bearings exist between the extension and the blade).
Regarding claim 32, Pescarmona teaches a rotor system for a wind turbine (abstract) comprising: 
a rotor hub (5, 11); 
a blade bearing (42); 
a rotor blade (4) connected to the blade bearing directly; and 
a conical rotor-hub extension (41) disposed between the rotor hub and the blade bearing (Fig 4), wherein the conical rotor-hub extension has a first diameter (Fig 4, diameter of top part of 41) on a first side (Fig 4, side of 41 toward 36) directed toward the blade bearing and a second diameter (Fig 4, diameter of bottom part of 41) on a second side (Fig 4, side of 41 toward 25) directed toward the rotor hub, wherein the first diameter is greater than the second diameter (Fig 4).
The following claims are rejected using a different interpretation for the rejection of claim 17.
Regarding claim 17, Pescarmona teaches the blade bearing comprises a first blade-bearing ring (see annotated Fig 4 below) and a second blade-bearing ring (see annotated Fig 4 below), wherein the first blade-bearing ring is connected to the conical rotor-hub extension in a in a form configured as part of the conical rotor-hub extension (Fig 4).

    PNG
    media_image2.png
    334
    753
    media_image2.png
    Greyscale

Annotated Fig 4-2
	Regarding claim 18, Pescarmona teaches the first blade-bearing ring is configured as an inner blade-bearing ring (see annotated Fig 4-2 above) and the second blade-bearing ring is configured as an outer blade-bearing ring (see annotated Fig 4-2 above).
	Regarding claim 21, Pescarmona teaches the second blade-bearing ring is connected to the rotor blade indirectly (see annotated Fig 4-2 above, connected through the bearing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alti Barbon (US 2014/0361547).
Pescarmona does not explicitly set forth an intermediate piece disposed between the blade bearing and the rotor blade.
Alti Barbon teaches an intermediate piece (12) disposed between the blade bearing (19) and the rotor blade (10, Fig 6), to allow access to the inside of the blade ([0007]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Pescarmona with the teachings of Alti Barbon to have an intermediate piece disposed between the blade bearing and the rotor blade, to allow access to the inside of the blade. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pescarmona.
Pescarmona discloses the claimed invention except for a first hub-extension component and a second hub-extension component, wherein the first and second hub-extension components are configured parallel to a main axis of rotation of the blade bearing as half-shells of the conical rotor-hub extension.. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first hub-extension component and a second hub-extension component, wherein the first and second hub-extension components are configured parallel to a main axis of rotation of the blade bearing as half-shells of the conical rotor-hub extension, since it has been held that constructing a formerly integral structure in Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pescarmona in view of Lindholst (US 2014/0355922).
Pescarmona does not explicitly set forth the first and second hub-extension components of the conical rotor-hub extension comprise ribs.
Lindholst teaches using ribs (40) in conjunction with the bearing ring (20) to help increase stiffness in particular locations ([0024]).
The ribs of Lindholst are used to increase the stiffness in particular locations of the bearings, and that same teaching of using ribs to increase stiffness would transfer to a hub-extension.  The ribs provide additional support to the circular structure, which would be similar to the hub extension as taught above.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Pescarmona with the teachings of Lindholst to have the first and second hub-extension components of the conical rotor-hub extension comprise ribs, to help increase stiffness in particular locations.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pescarmona in view of Handreck (US 2014/0010660).
Pescarmona teaches the blade bearing comprises a first blade-bearing ring (see annotated Fig 4 above) and a second blade-bearing ring (see annotated Fig 4 above), wherein the first blade-bearing ring is connected to the conical rotor-hub extension in a form configured as part of the conical rotor-hub extension (Fig 4).

Handreck teaches the wind turbine comprising a nose (Fig 1, portion of 9d adjacent 4) disposed on the second blade-bearing ring (9d), to maximize load bearing capacity and space optimization ([0005]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Pescarmona with the teachings of Handreck to have the wind turbine comprising a nose disposed on the second blade-bearing ring, to maximize load bearing capacity and space optimization.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pescarmona in view of Leonard (US 2013/0216394).
Pescarmona does not explicitly set forth the conical rotor-hub extension is a cast component.
Leonard teaches a conical rotor-hub extension (76) is a cast component ([0009]), in order to increase stiffness to keep the bearing ring from deforming ([0009]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Pescarmona with the teachings of Leonard to have the conical rotor-hub extension is a cast component, in order to increase stiffness to keep the bearing ring from deforming.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wobben (US 6942461) teaches a hub extender.  
Leland (US 8449263) teaches a segmented hub for a wind turbine.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745